—In a medical malpractice action to recover damages for personal injuries, etc., the defendants Peter Takacs and Syosset Community Hospital appeal from an order of the Supreme Court, Suffolk County (Tanenbaum, J.), dated August 18, 1995, which denied their motion for summary judgment dismissing the complaint insofar as it is asserted against them.
Ordered that the order is affirmed, with costs.
There are issues of fact which preclude the granting of summary judgment (see, e.g., Almodovar v Methodist Hosp., 222 AD2d 630). The appellants’ remaining contention is not properly before us, and, in any event, is without merit (see, Daly v Messina, 228 AD2d 542; Fuller v Preis, 35 NY2d 425; Humphrey v Jewish Hosp. & Med. Ctr., 172 AD2d 494). Miller, J. P., Sullivan, Pizzuto and Goldstein, JJ., concur.